CURIAN SERIES TRUST CURIAN VARAIBLE SERIES TRUST 7601 Technology Way, Denver, Colorado 80237 (877) 847-4143 September9, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Curian Series Trust - File Nos: 333-170606 and 811-22495 Curian Variable Series Trust - File Nos: 333-177369 and 811-22613 (ALL OF THE ABOVE HEREINAFTER ARE REFERRED TO AS THE “ASSUREDS”) Dear Sir/Madam: On behalf of the Assureds, enclosed herewith for electronic filing pursuant to Rule 17g-1 of the Investment Company Act of 1940, as amended, please find Exhibits 99-1 through 99-4, which collectively meet the requirements of romanettes (a) - (e) of Rule 17g-1, as outlined herein below: (a) A copy of the Declarations Financial Institution Investment Company Asset Protection Bond ("Fidelity Bond") insuring the above referenced Assureds, in the amount of $4.2 million, for the period of September 1, 2013 through September 1, 2014 and issued by the Chubb Group of Insurance Companies, is attached as EXHIBIT 99-1; (b) A copy of the Secretary Certificate reflecting the approval of the resolutions of a majority of Trustees of the Board of the Assured who are not “interested persons” of the Trust, approving the form and amount of the Bond is attached as EXHIBIT 99-2; (c) A statement showing the amount of a single insured bond, which each Assured would have been required to provide and maintain had each Assured not been named as a joint insured under the Bond (attached as EXHIBIT 99-3); (d) Premiums for the Bond have been appropriately paid for the period September 1, 2013 – September 1, 2014. (e) A copy of the executed joint Fidelity Bond Agreement between the joint Assureds in accordance with Rule 17g-1 (f) is attached under EXHIBIT 99-4. If there are any questions regarding this filing, please contact the undersigned, at (312) 730-9721. Sincerely yours, /s/ Diana R. Gonzalez Diana R. Gonzalez Assistant Vice President Enclosures
